Citation Nr: 0726075	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left wrist 
condition, to include arthritic changes.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for a heart condition, 
other than hypertension.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for stomach problems.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for allergies.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
condition.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for back pain.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hip 
condition.  

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for eye problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, and from December 1990 to May 1991.  He also had Army 
National Guard service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi, which denied service connection for a 
left wrist condition, a sinus condition and a heart 
condition, other than hypertension.  The rating decision on 
appeal also found that new and material evidence had not been 
received to reopen claims for service connection for 
hypertension, stomach problems, allergies, a left knee 
condition, back pain, a left hip condition, and eye problems.

In February 2007, the veteran testified before the 
undersigned at a hearing held at the RO.  At that time, he 
submitted additional evidence that was accompanied by a 
waiver of initial RO consideration; this evidence will be 
considered by the Board in the adjudication of this appeal.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran has a left wrist condition, to include 
arthritic changes.

2.  The competent medical evidence, overall, does not show 
that the veteran's sinus condition was incurred during or 
aggravated by active duty.  

3.  The competent medical evidence, overall, does not show 
that the veteran has a heart condition, other than 
hypertension.

4.  A May 2004 RO rating decision denied service connection 
for hypertension, stomach problems, allergies, a left knee 
condition, back pain, a left hip condition, and eye problems; 
the veteran did not appeal the May 2004 decision within one 
year of receiving notification and thus the decision is 
final.

5.  Evidence added to the record since the May 2004 rating 
decision does not relate to an unestablished fact necessary 
to substantiate any of the appellant's claims for service 
connection for hypertension, stomach problems, allergies, a 
left knee condition, back pain, a left hip condition, and eye 
problems, and does not raise a reasonable possibility of 
substantiating any of these claims.


CONCLUSIONS OF LAW

1.  Service connection for a left wrist condition, to include 
arthritic changes, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

2.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

3.  Entitlement to service connection for a heart condition, 
other than hypertension, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

4.  The RO's unappealed May 2004 rating decision that denied 
the veteran's claims of service connection for hypertension, 
stomach problems, allergies, left knee, left hip, back pain 
and eye problems is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2004).

5.  Evidence received since the May 2004 rating decision 
denying the veteran's application to reopen a claim for 
service connection for hypertension is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

6.  Evidence received since the May 2004 rating decision 
denying the veteran's application to reopen a claim for 
service connection for stomach problems is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

7.  Evidence received since the May 2004 rating decision 
denying the veteran's application to reopen a claim for 
service connection for allergies is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

8.  Evidence received since the May 2004 rating decision 
denying the veteran's application to reopen a claim for 
service connection for a left knee condition is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

9.  Evidence received since the May 2004 rating decision 
denying the veteran's application to reopen a claim for 
service connection for a left hip condition is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

10.  Evidence received since the May 2004 rating decision 
denying the veteran's application to reopen a claim for 
service connection for back pain is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

11.  Evidence received since the May 2004 rating decision 
denying the veteran's application to reopen a claim for 
service connection for eye problems is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis and 
cardiovascular disease, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records (including Army 
National Guard reports of examination and reports of medical 
history dated between and subsequent to the veteran's two 
periods of active duty) are negative for complaints, 
symptoms, findings or diagnoses of a heart condition, other 
than hypertension, or a left wrist condition.  The veteran 
complained of sinus problems on reports of medical history 
dated in November 1978, April 1991 and November 1994.  On the 
latter report, a physician identified seasonal sinusitis and 
noted that it was not disabling.  

Post-service VA and private treatment records are negative 
for any heart condition or disorder, other than hypertension.  
Post-service medical records are negative for complaints, 
symptoms, findings or diagnoses relating to the left wrist.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disabilities involving 
the left wrist or a heart condition, other than hypertension.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Private post-service treatment records dated from 2004 to 
2005 provide a history of sinusitis.  However, no medical 
records link the veteran's current history of sinusitis to 
his service.  Nor are there any medical records that show 
that the veteran's sinusitis was incurred during or as a 
result of active duty, or was aggravated by active duty.  

The Board recognizes the veteran's own assertions in support 
of his service connection claims.  However, as a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis or an opinion 
as to etiology.  Espiritu, supra.  As a result, his own 
assertions do not constitute competent medical evidence in 
support of his claims. 

The Board is aware that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

In the present case, the veteran's own assertions are 
outweighed by the fact that he is unable to provide any 
objective evidence of post-service findings, diagnoses or 
treatment for a left wrist condition or a heart condition, 
other than hypertension, and is also unable to provide any 
medical evidence linking his current history of sinusitis to 
his service.  

As the preponderance of the evidence is against the claims 
for service connection, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

New and Material Evidence 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

The veteran's statements and testimony linking his previously 
denied conditions to his service are essentially the same as 
those he previously made to VA.  Thus, the statements and 
testimony of the veteran and his spouse are not new.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. West, 
11 Vet. App. 361, 368 (1998) (veteran's testimony supporting 
fact previously rejected regarding an alleged PTSD stressor 
was cumulative).  They are also not material as their 
statements cannot serve as competent medical evidence linking 
the conditions to service.   See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a lay person is generally not capable of 
opining on matters requiring medical knowledge").  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  

The May 2004 rating decision denied service connection for 
hypertension, stomach problems, allergies, a left knee 
condition, back pain, a left hip condition, and eye problems.  
The decision became final.  38 U.S.C.A. § 7104 (West 2002).  

Evidence of record at this time included service medical 
records from both periods of active duty; National Guard 
medical examination reports and medical history reports dated 
between and subsequent to the veteran's periods of active 
duty; and post service medical records.  Since the May 2004 
rating decision became final, the veteran has submitted VA 
and private treatment records dated between and subsequent to 
his periods of active duty. 

Hypertension

The May 2004 rating decision observed that hypertension was 
not shown during the veteran's first period of service.  It 
was shown in 1986 and 1987, when he was not on active duty.  
The service medical records for the second period of service 
show a history of hypertension that was well controlled with 
medication.  Post-service VA treatment records dated from 
2001 to 2003 showed diagnoses of hypertension.  The evidence 
did not show a medical nexus, or hypertension to a 
compensable degree within the relevant time period after 
separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

The additional evidence the veteran has submitted to reopen 
his claim simply provides details of current treatment.  It 
fails to demonstrate that the veteran's hypertension was 
incurred during service, or was aggravated by his second 
period of service.  It does not include any medical opinions 
linking the veteran's hypertension to service by incurrence 
or aggravation.  They raise no reasonable possibility of 
substantiating the claim.  Thus, the evidence is not material 
within the meaning of 38 C.F.R. § 3.156(a).  

Stomach Problems

The May 2004 rating decision observed that the veteran's 
service medical records were negative and there was no 
evidence of a nexus between the veteran's service and his 
current diagnosis of dyspepsia. 

The additional records the veteran has submitted to reopen 
his claim show diagnoses of dyspepsia years after his second 
separation from service.  They fail, however, to demonstrate 
that the veteran's dyspepsia was incurred during or 
aggravated by his service.  They do not show an ulcer to a 
compensable degree within the relevant time period after a 
separation from service.  38 C.F.R. §§ 3.307 and 3.309.  They 
raise no reasonable possibility of substantiating the claim.  
Thus, they are not material within the meaning of 38 C.F.R. § 
3.156(a).  


Allergies

The May 2004 rating decision observed that the veteran's 
service medical records were negative, and there was no 
evidence of current disability. 

The additional records the veteran has submitted to reopen 
his claim show treatment and diagnoses for allergic rhinitis 
after the veteran's second separation from service.  They 
fail, however, to demonstrate that the veteran's allergic 
rhinitis was incurred during or aggravated by his service.  
They raise no reasonable possibility of substantiating the 
claim.  Thus, they are not material within the meaning of 38 
C.F.R. § 3.156(a).  

Left Knee and Eye Problems

The May 2004 rating decision acknowledged that the veteran 
had complained of left knee pain during his first period of 
active duty.  However, separation examinations for each 
period of service were normal.  The veteran's service medical 
records were negative for eye problems.  Post-service medical 
records were negative for a left knee disability or eye 
problems.  

The additional records the veteran has submitted to fail to 
show a current left knee disability or eye problems.  
Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
2002).  Thus, the additional records are not material within 
the meaning of 38 C.F.R. § 3.156(a).  

Left Hip

The May 2004 rating decision observed that the veteran's 
service medical records were negative, and there was no 
evidence of current disability. 

The additional records the veteran has submitted to reopen 
his claim show complaints of left hip pain after his second 
separation from service.  They do not show any objective 
findings with respect to the left hip or arthritis, or show 
arthritis to a compensable degree within the relevant time 
period after a separation from service.  The Board observes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  They raise no reasonable possibility of 
substantiating the claim.  Thus, they are not material within 
the meaning of 38 C.F.R. § 3.156(a).  

Back Pain

The May 2004 rating decision acknowledged that during his 
first period of service the veteran complained of back pain 
and was diagnosed with chronic low back pain secondary to 
rotoscoliosis.  The veteran complained of recurrent back pain 
on a January 1974 report of medical history.  Separation 
examinations for each period of service were normal.  VA 
records dated after the veteran's second period of service 
provided a current diagnosis of chronic back pain.  

The additional records the veteran has submitted to reopen 
his claim show complaints of left hip pain after his second 
separation from service.  They do not show any objective 
findings with respect to the left hip or arthritis, or show 
arthritis to a compensable degree within the relevant time 
period after a separation from service.  38 C.F.R. §§ 3.307 
and 3.309.  The Board observes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  They raise no 
reasonable possibility of substantiating the claim.  Thus, 
they are not material within the meaning of 38 C.F.R. § 
3.156(a) and the claims are not reopened.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in July 2005, 
August 2005, April 2006 and September 2006 that discussed the 
particular legal requirements applicable to the veteran's 
claims, the evidence considered, and the pertinent laws and 
regulations.  VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

With respect to the applications to reopen previously denied 
claims, the Board finds that the RO's September 2006 
correspondence fully complies with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this decision, the Court held that, in 
addition to notifying the veteran of evidence and information 
necessary to prove his underlying claim, the claimant must 
also be notified of the evidence and information necessary to 
reopen his claim for service on the basis of new and material 
evidence.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

With respect to the veteran's application to reopen claims 
for service connection, VA is not obligated to provide a 
medical examination if the veteran has not presented new and 
material evidence.  38 U.S.C.A. § 5103A(f).  

With respect to the veteran's claims for service connection, 
VA has no duty to provide the veteran examinations.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

This case simply does not meet the standards of  McLendon.  
There is no indication of any post-service complaints or 
findings of a left wrist condition, heart condition (other 
than hypertension) or sinusitis that is related to service.  
The information and competent medical evidence of record 
(which shows either no current diagnosis or a lack of a 
nexus), as set forth and analyzed above, contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for a left wrist disorder, to include 
arthritic changes, is denied.

Service connection for a sinus condition is denied.

Service connection for a heart condition, other than 
hypertension, is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
hypertension is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
stomach problems is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
allergies is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
left knee condition is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for back 
pain is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
left hip condition is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for eye 
problems is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


